SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 Commission File Number0-15572 FIRST BANCORP (Exact Name of Registrant as Specified in its Charter) North Carolina 56-1421916 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 341 North Main Street, Troy, North Carolina 27371-0508 (Address of Principal Executive Offices) (Zip Code) (Registrant's telephone number, including area code) (910)576-6171 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý YESo NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.o Large Accelerated Filerý Accelerated Filero Non-Accelerated Filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o YESý NO The number of shares of the registrant's Common Stock outstanding on July 31, 2007 was 14,401,178. INDEX FIRST BANCORP AND SUBSIDIARIES Page Part I.Financial Information Item 1 - Financial Statements Consolidated Balance Sheets - June 30, 2007 and 2006 (With Comparative Amounts at December 31, 2006) 3 Consolidated Statements of Income - For the Periods Ended June 30, 2007 and 2006 4 Consolidated Statements of Comprehensive Income - For the Periods Ended June 30, 2007 and 2006 5 Consolidated Statements of Shareholders’ Equity - For the Periods Ended June 30, 2007 and 2006 6 Consolidated Statements of Cash Flows - For the Periods Ended June 30, 2007 and 2006 7 Notes to Consolidated Financial Statements 8 Item 2 – Management’s Discussion and Analysis of Consolidated Results of Operations and Financial Condition 15 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 30 Item 4 ─ Controls and Procedures 31 Part II.Other Information Item 2 ─ Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 4 ─ Submission of Matters to a Vote of Security Holders 34 Item 6 ─ Exhibits 35 Signatures 36 Page 2 Index Part I.Financial Information Item 1 -
